Citation Nr: 1535550	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  04-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include irregular heartbeat, tachycardia, and cardiomyopathy.

2.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD) with depression, rated at 50 percent disabling from February 26, 2007; at 70 percent from August 17, 2011; and at 100 percent from December 17, 2013.
 
3.  Entitlement to an effective date for service connection for PTSD earlier than February 26, 2007.

(The claim for eligibility for payment of attorney fees from past-due benefits is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law

ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The appellant had active service from May 1966 April 1968.  The Veteran had service in Vietnam from February 14, 1968 to April 15, 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

An October 2007 rating decision determined that new and material evidence had not been received to reopen the claims of service connection for irregular heartbeat and PTSD, amongst other issues.  The Veteran disagreed with this decision in November 2007 and perfected a timely substantive appeal in January 2008.  In a June 2008 Board decision, the issues were reopened and remanded.  Service connection for PTSD with depression was granted in August 2012.  

The Board notes that the record shows diagnoses of cardiomyopathy, tachycardia, and irregular heartbeats.  The Veteran has claimed service connection for irregular heartbeats.  However, pursuant to Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000), the Board has rephrased the issue to include all of the cardiac conditions diagnosed.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In regards to the claims for an increased disability rating for PTSD and an entitlement to an earlier effective date for the grant of service connection for PTSD, in the March 2015 Board remand, the RO was requested to issue a statement of the case (SOC) as to these two issues to the Veteran.  Subsequent to the Board remand, the RO issued a supplemental statement of the case in May 2015; however, this SSOC addressed only the issue of service connection for cardiomyopathy.  No SOC has been issued with regards to the disability rating and entitlement to an earlier effective date for the grant of service connection for PTSD.  Significantly, in an Appeals Checklist form of June 2015, it is noted that an SOC is still pending on these issues and it is to be issued by the DRO.  However, the claim was forwarded to the Board without the issuance of the SOC.  Therefore, there has not been full compliance with the Board's remand and a new remand is needed.

With regards to the issue of service connection for a cardiac disability, the Veteran was afforded a VA examination in April 2006.  At the time, the examiner noted that the echocardiogram of November 2004 at Palo Pinto Hospital indicated a reduced LVEF of 40% suggestive of ischemic cardiomyopathy.

At March 2013 VA examination report notes that the Veteran has ischemic heart disease.  In the March 2015 remand, the Board noted a diagnosis of ischemic heart disease was not of record.

The Veteran was afforded another VA examination in May 2015.  At the time, the examiner noted that Cardiology notes from May 2005 note that the Veteran has an ejection fraction in the 40% range and a heart catheterization was done which demonstrated mild luminal irregularity of his left anterior descending coronary artery but otherwise he had normal coronary arteries.  The examiner noted the cardiologist at the time believed that the most likely basis for his cardiomyopathy is alcohol cardiomyopathy.  The examiner further noted that the luminal irregularity of the LAD mentioned is nonspecific and nondiagnostic of ischemic heart disease which is presumptively related to Agent Orange exposure.

Given the above, the Board finds that a clarifying medical opinion is needed to determine if the Veteran has ischemic heart disease.  While a conclusive diagnosis of ischemic heart disease is not of record, the April 2006 VA examiner stated there were findings which were consistent with ischemic heart disease.  Moreover, the May 2015 VA examiner noted the same findings but did not explain why these findings were not suggestive or demonstrative of ischemic heart disease.  Rather, the May 2015 examiner stated that the luminal irregularity of the LAD mentioned is nonspecific and nondiagnostic of ischemic heart disease.  The May 2015 VA examiner did not discuss the prior findings that the ejection rate was suggestive of ischemic disease.  A clarification opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain a medical opinion from a cardiologist as to whether the Veteran has ischemic heart disease.  An examination of the Veteran is not necessary.  However, if the examiner feels that an examination is needed in order to provide the requested opinion, then an examination should be scheduled.  The examiner should be given access to the Veteran's VBMS file and the examiner must state in the examination report that a review of the file was completed.

After a review of the file, the examiner should provide an opinion as to whether the Veteran has ischemic heart disease.  The examiner should specifically address the comment by the April 2006 VA examiner that the echocardiogram of November 2004 at Palo Pinto Hospital indicated a reduced LVEF of 40% suggestive of ischemic cardiomyopathy.

A complete rationale for any opinion rendered must be provided.

2. Issue an SOC regarding:

a)  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD), rated at 50 percent disabling from February 26, 2007; at 70 percent from August 17, 2011; and at 100 percent from December 17, 2013; and

b)  Entitlement to an effective date for service connection for PTSD earlier than February 26, 2007.

These issues should not be returned to the Board unless there is a timely substantive appeal.
 
3. Readjudicate the claim for service connection for a cardiac disability that is currently on appeal.  If the decision is in any way adverse to the Veteran, provide him and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




